Case 9:11-cr-80187-BB Document 141-2 Entered on FLSD Docket 11/05/2020 Page 1 of 2

Federal Correctional Institution
Miami, Florida

Castro, Armando
Reg. No. 97595-004

You requested a reduction in sentence (RIS) based on concerns about COVID-19.
After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582
and 4205(g), provides guidance on the types of circumstances that present
extraordinary or compelling reasons, such as the inmate's terminal medical condition;
debilitated medical condition; status as a “new law” elderly inmate, an elderly inmate
with medical conditions, or an “other elderly inmate”; the death or incapacitation of the
family member caregiver of the inmate's child; or the incapacitation of the inmate's
spouse or registered partner. Your request has been evaluated consistent with this

general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns
and fears about the spread and effects of the virus. However, your concern about
being potentially exposed to, or possibly contracting, COVID-19 does not currently
warrant an early release from your sentence. Accordingly, your RIS request is denied

at this time.

If you are not satisfied with this response to your request, you may commence an
appeal of this decision via the administrative remedy process by submitting your
concerns on the appropriate form (BP-9) within 20 days of the receipt of this response.

    

ylvester L¢ Jenkins, Warden
Case 9:11-cr-80187-BB Document 141-2 Entered on FLSD Docket 11/05/2020 Page 2 of 2

Compassionate Release Notification Form

Federal Correctional Institution
Miami, Florida

Name of Inmate: Castro, Armando
Reg. No.: 97595-004

On this date, the above-referenced individual was informed, both verbally and in writing,
that his request for early release under 18 U.S.C. §§ 3582 based on the criteria for

COVID-19 was denied.
The above-referenced individual was explained the reasons for the denial, how to

appeal the decision, and how to reapply for compassionate release. He acknowledged
that he understands the status of his current request and the compassionate release

Cp .
)

_/ Signature of Inmate Date

“i
ath yo £
(Woe Croc malo)

Signature ow Witness

a me.

 
